Citation Nr: 1107449	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  He 
is the recipient of the Combat Infantryman Badge and a Bronze 
Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This appeal is expanded from the Veteran's original claim to 
include all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness).


FINDING OF FACT

The Veteran has not been diagnosed with an acquired psychiatric 
disorder, to include PTSD.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not established.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

The VCAA duty to notify was satisfied by a letter sent to the 
Veteran in August 2008 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective duties 
for obtaining evidence.  Such letter also advised the Veteran of 
the information and evidence necessary to establish a disability 
rating and an effective date in accordance with Dingess/Hartman, 
supra.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in the 
development of his claim.  This includes assisting in the 
procurement of service treatment records and pertinent treatment 
records, as well as providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The AOJ has obtained VA outpatient treatment 
records, service treatment records, and afforded the Veteran a VA 
examination pertinent to the issue on appeal.  Neither the 
Veteran nor his representative has identified any additional 
existing evidence that has not been obtained or is necessary for 
a fair adjudication of the claim.  In light of the foregoing, the 
Board finds that the available medical evidence and records have 
been obtained in order to make an adequate determination.  

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  With regard to the second PTSD element as set 
forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor varies depending on whether it can be determined that 
the Veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The Board notes that VA has recently amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  However, in 
the instant case, as the Veteran is in receipt of decorations 
denoting combat service, to include the Combat Infantryman Badge 
and a Bronze Star Medal with "V" device, and his alleged 
stressors pertain to his combat experience, the Board accepts his 
lay testimony as sufficient to establish the occurrence of his 
stressors.  See 38 U.S.C.A. § 1154(b).  As such, the liberalizing 
amendments are inapplicable to the instant case and need not be 
discussed. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is claiming entitlement to service connection for 
PTSD.  He asserts that he currently suffers from PTSD due to his 
combat experiences during service.

Service treatment records were reviewed.  The Veteran's April 
1967 entrance examination did not note any psychiatric 
abnormalities.  There were no complaints, diagnoses, or symptoms 
of a psychiatric disorder during service.  Additionally, the 
Veteran's separation examination from April 1969 did not note any 
psychiatric abnormalities.

Post-service treatment records also do not reveal any current 
psychiatric diagnoses.  In fact, October 2007 and July 2008 
depression screenings, as well as a July 2008 PTSD screening, 
were negative.  The Veteran's active problem list does not 
include PTSD or any other mental health disorder.  See July 2008 
Active Problem List.

The Veteran was afforded a VA examination in November 2008.  
There were no noted hospitalizations or outpatient treatment for 
a mental disorder.  The Veteran reported having occasional brief 
flashbacks and nightmares, but did not report any additional 
symptoms.  The Veteran stated he was married in 1987 and has a 
good relationship with his wife and that he has two daughters 
that visit frequently.  He stated he enjoys playing number 
puzzles and that he socializes with his daughters and 
occasionally eats out with his wife.  There was no history of 
suicide attempts, violence, or alcohol or substance abuse.  
Examination revealed the Veteran was clean in appearance and 
casually dressed.  His psychomotor activity was unremarkable, 
speech was spontaneous, affect was appropriate, mood was good, 
and he was intact to person, time, and place.  The Veteran did 
not report any delusions, hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or sleep 
impairment.  His impulse control was noted to be good with no 
episodes of violence.  There were no noted problems with 
activities of daily living.  The Veteran reported his stressors 
of participating in over 300 firefights and seeing soldiers 
killed and wounded while in service.  He further reported 
recurrent distressing dreams of his stressors that occur two or 
three times a week.  The examiner stated that the Veteran does 
not have symptoms that meet the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV) criteria for any mental health disorder, including 
PTSD.  The examiner stated the Veteran also does not have any 
symptoms that are singularly clinically significant and causing 
impairment.

Where the evidence establishes that a Veteran does not currently 
have a disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In the instant case, there is no current diagnosis of an 
acquired psychiatric disorder, to include PTSD.

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no competent and probative evidence 
of a diagnosed acquired psychiatric disorder at any time during 
the period under appellate review.  In the absence of a 
diagnosis, the other elements of service connection for this 
claim need not be addressed and the claim for service connection 
must be denied.

In reaching such decision, the Board has considered the Veteran's 
lay statements that he currently an acquired psychiatric 
disorder, to include PTSD.  In this regard, the Board notes that 
he is competent to report what comes to his through his senses, 
such as flashbacks and nightmares.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, in Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

However, while the Veteran is competent to report his symptoms, 
the Board finds that he is not competent to diagnose a 
psychiatric disorder, to include PTSD.  Specifically, under VA 
regulations, a diagnosis of a mental disorder must conform to the 
DSM-IV.  See 38 C.F.R. § 4.125.  The Veteran, as a layperson, is 
not competent to determine that he meets the DSM-IV criteria for 
a psychiatric disorder, to include PTSD, as he does not have the 
required expertise to interpret the results of a mental status 
examination.  In this regard, competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  The Court has held that, although the Veteran 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more complex 
medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Therefore, as diagnosing a psychiatric disorder, to 
include PTSD, is complex in nature, the Board finds that the 
Veteran is not competent to diagnose such disorder.

Moreover, the Veteran's personal opinion on this matter is 
outweighed by the findings of VA outpatient records and the 
November 2008 VA examination, which utilized clinical 
examinations to rule out the presence of a psychiatric disorder.

Therefore, the Board finds that the competent and probative 
evidence fails to reveal a diagnosis of an acquired psychiatric 
disorder, to include PTSD.  In the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Brammer, supra; Rabideau, supra; McClain, supra.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  As such, that doctrine is not 
applicable in the instant appeal, and her claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


